Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Election/Restrictions
Applicant's election with traverse of Species I, Figure 8 and claims 1-20, in the reply filed on March 4, 2021 is acknowledged.  The traversal is on the ground(s) that the neural network 200 is trained by the depth estimating apparatus 100 according to the neural network training method of Figure 8. According to the depth estimating method of Figure 9, the depth estimating apparatus 100 uses the trained neural network 200 to estimate a binocular disparity image of input thermal image. Then, the depth estimating apparatus 100 generates the depth image based on the binocular disparity image. Therefore, the species are dependent for providing the depth estimation based on thermal image.  
This is found persuasive with further review of figure 3 where capture of thermal image and capture of right color image maybe be seen as different methods even when using the same neural network, but figure 1 show the integration of the both figure 3(a) and 3(b) as one and not separate in order for the instant invention to function as intendent. 
The requirement is withdrawn, and claims 1-20 are review during examination. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 was reviewed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: a training thermal image geometrically aligned with the first color image, and a second color image simultaneously photographed with the first color image as a training image set; and a training apparatus which trains a neural network in an unsupervised manner to output a chromaticity image and a binocular disparity image from the training thermal image, wherein the training apparatus generates an estimated first color image from the second color image, the chromaticity image, and the binocular disparity image, and trains the neural network to minimize a difference between the estimated first color image and the photographed first color image.
The closest prior art found:	Kamal et al (US 2018/0124371) teaches depth map capture with stereo-disparity of a particular frequency (i.e. infrared/thermal) with use of monochrome cameras and 
However, Kamal et al (US 2018/0124371) fail to teach a training thermal image geometrically aligned with the first color image, and a second color image simultaneously photographed with the first color image as a training image set; and a training apparatus which trains a neural network in an unsupervised manner to output a chromaticity image and a binocular disparity image from the training thermal image, wherein the training apparatus generates an estimated first color image from the second color image, the chromaticity image, and the binocular disparity image, and trains the neural network to minimize a difference between the estimated first color image and the photographed first color image.
Claims 1-5 are allow and no renumber is required.

Claim 6 incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: a trained neural network to output a binocular disparity image from a thermal image; and an output apparatus which receives a single thermal image for estimating a depth, sends the single thermal image to the neural network to obtain a binocular disparity image for depth estimation, and generates a depth image based on the binocular disparity image for depth estimation.

Eigen et al (Depth Map Prediction from a Single Image using a Multi-scale Deep Network, IDS) teaches in the abstract predicting depth relations from a single image, tasking employing two deep network stacks, matching detail depth boundaries without the need for superpixelation
However, Kamal et al and Eigen et al fail to teach, alone or in combination,  a trained neural network to output a binocular disparity image from a thermal image; and an output apparatus which receives a single thermal image for estimating a depth, sends the single thermal image to the neural network to obtain a binocular disparity image for depth estimation, and generates a depth image based on the binocular disparity image for depth estimation.
Claims 6-11 are allowed. No renumbering is requested.

Claim 12 incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: outputs a binocular disparity image relating to the thermal image; and an interleaver which includes a plurality of interleaving layers hierarchically connected to each other, receives the feature information of the thermal image output from the encoder and the intermediate information output from the respective convolution layers of the encoder, and outputs a chromaticity image relating to the thermal image.
The closest prior art found:	Kamal et al (US 2018/0124371) teaches depth map capture with stereo-disparity of a particular frequency (i.e. infrared/thermal) with use of monochrome cameras and color camera as disclosed in 0113 and further in figure 10 especially  1008-1012 with converge the first and second depth maps into a converged depth map 1006.
Pillai et al (US 2020/00090359) teaches disparity maps derived from comparing the stereo images pixel-by-pixel with RGB and infrared image as taught in 0031, where the 0035 further detail disparity maps provide depth information with predicted differences of the pair of stereo images. Figure 3 and paragraph 0036 teaches encoder 320 and decoder 330 with CNN with disparity model 260.
However, Kamal et al  and Pillai et al fail to teach, alone or in combination, outputs a binocular disparity image relating to the thermal image; and an interleaver which includes a plurality of interleaving layers hierarchically connected to each other, receives the feature information of the thermal image output from the encoder and the intermediate information output from the respective convolution layers of the encoder, and outputs a chromaticity image relating to the thermal image.
Claims 12-16 are allowed. No renumbering is required.



The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: obtaining a chromaticity image and a binocular disparity image by inputting a training thermal image to a neural network; estimating a second color image from a first color image by using the chromaticity image and the binocular disparity image; and training the neural network to minimize the difference between the estimated second color image and the photographed second color image, wherein the training thermal image and the photographed second color image are geometrically aligned.
The closest prior art found:	Kamal et al (US 2018/0124371) teaches depth map capture with stereo-disparity of a particular frequency (i.e. infrared/thermal) with use of monochrome cameras and color camera as disclosed in 0113 and further in figure 10 especially  1008-1012 with converge the first and second depth maps into a converged depth map 1006.
Liu et al (Deep Convolution Neural Fields for Depth Estimation from a Single Image, IDS) teaches in the abstract depth estimation from single monocular image, where characteristic of the depth values, depth estimations can be formulated into a deep convolutional neural field model for estimating depth from a single image. 
However, Kamal et al  and Liu et al fail to teach, alone and in combination,  obtaining a chromaticity image and a binocular disparity image by inputting a training thermal image to a neural network; estimating a second color image from a first color image by using the chromaticity image and the binocular disparity image; and training the neural network to minimize the difference between the estimated second color image and the photographed second color image, wherein the training thermal image and the photographed second color image are geometrically aligned.
Claims 17-20 are allow. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIM et al (US 2012/0163703) teaches STEREO MATCHING SYSTEM USING DYNAMIC PROGRAMMING AND METHOD THEREOF. Figure 6, 7 and 10
Liu et al (US 2017/0041585) teaches DEPTH IMAGE ENHANCEMENT FOR HARDWARE GENERATED DEPTH IMAGES. Figure 3, 5, 8 
Baldwin et al (US 9,813,693) teaches Accounting for perspective effects in images. Figure 8
Kamal et al (US 2018/0124371) teaches Methods and Systems for Generating Depth Data by Converging Independently-Captured Depth Maps. Figure 10 and 11
Pillai et al (US 2020/0090359) teaches SYSTEMS AND METHODS FOR DEPTH ESTIMATION USING MONOCULAR IMAGES. Figures 2 and 3





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663